Citation Nr: 0623769	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected low back disability with degenerative disc 
disease at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to April 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO, which denied 
entitlement to an increased rating for the veteran's service-
connected low back disability.  

In April 2006, the veteran testified at a hearing before the 
undersigned that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons expressed below, a remand to the RO to 
resolve the issue on appeal is unavoidable.  The Board 
apologizes to the veteran for the delay that this remand will 
necessarily entail.  The Board emphasizes, however, that it 
is making every effort to comply with assistance and 
notification requirements as set forth under the governing 
law and regulations, and as interpreted by the United States 
Court of Appeal for Veterans Claims (Court), so as to afford 
the veteran every opportunity to prevail.

The veteran receives treatment at the Dallas VA Medical 
Center (MC).  In order to ensure that the record is complete, 
the RO must associate with the claims file all clinical 
records from the Dallas VAMC dated from March 18, 2006 to the 
present.

The veteran's low back disability was last examined over 
three years ago, in February 2003.  He states that his low 
back disability has worsened since then.  Thus, the RO must 
schedule a VA orthopedic examination to assess the current 
severity of the veteran's low back disability.

The examiner must describe all symptoms and manifestations of 
the veteran's low back disability including accurate range of 
motion measurements.

The examiner in this regard should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disability.  The examiner should 
be requested to provide an opinion as to the extent that low 
back pain limits the veteran's functional ability.

The examiner should also be requested to determine whether, 
and to what extent, the low back exhibits weakened movement, 
excess fatigability, or incoordination.

The Board notes that the veteran was given notice of the new 
rating criteria relevant to intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Code 5243 (2005).

During the pendency of his appeal, the rating criteria for 
the spine in general, found at 38 C.F.R. § 4.71a, were 
amended effective on September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  The revised regulations for 
the evaluation of spine disabilities should be considered by 
the RO in the evaluation of the veteran's service-connected 
low back disability.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Of course, the veteran should be apprised of these 
new regulations.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Dallas VAMC medical records, relating to 
treatment of the veteran's low back, dated 
from March 18, 2006 to the present.

2.  Schedule a VA orthopedic examination 
to assess the severity of the veteran's 
low back disability.  The examiner must 
describe all symptoms and manifestations 
of the veteran's low back disability 
including accurate range of motion 
measurements.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, or 
incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available to 
the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the records 
on which he or she relied. 

3.  Furnish the veteran with the revised 
rating criteria for disorders of the 
spine, effective September 26, 2003, and 
provide him the opportunity to submit any 
additional evidence or argument pertinent 
to this matter.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2005).

4.  Then, readjudicate the claim.  In 
addition to the pertinent criteria for 
rating intervertebral disc syndrome, 
consider the revised general criteria for 
evaluating disabilities of the spine when 
evaluating the veteran's service-connected 
low back disability.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



